Citation Nr: 0106243	
Decision Date: 03/01/01    Archive Date: 03/08/01	

DOCKET NO.  94-40 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asbestosis.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at law



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had recognizable military service with the 
Merchant Marines from December 13, 1944, through January 22, 
1945, and with the United States Coast Guard from December 
1945 to December 1947.

This matter is before the Board of Veterans' Appeals (Board) 
as the result of a May 19, 2000, order of the United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals) (Court) which 
vacated a May 21, 1999, that held that the veteran's claim 
for service connection for asbestosis was not well grounded 
under the law.  The appeal to the Board was from an October 
12, 1993, rating decision by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which had denied the veteran's original claim for 
service connection for asbestosis, received in July 1993.  
The Board had previously remanded the appeal to the RO on May 
5, 1997, for further evidentiary development and 
adjudication.  

In upholding the denial of service connection for asbestosis, 
the Board acknowledged that the veteran had presented 
evidence of a current diagnosis of asbestos-related disease 
but noted that the veteran's self-reported history of 
asbestosis exposure included preservice and post service 
exposure and that the only evidence of exposure in service 
consisted of his own statements.  The Board found that the 
record did not include competent evidence that in the absence 
of evidence that asbestosis resulted from exposure during 
service, there was no competent evidence of a medical nexus 
between current disability and service and the claim was 
therefore not well grounded.  On review of the Board's 
findings, the Court held that in determining whether the 
claim was well grounded, the Board had not addressed the 
findings of a private physician, R. J. Mezey, M.D., and 
remanded the matter for the Board to address in the first 
instance whether that medical opinion constituted the 
requisite medical evidence of a nexus to well-ground the 
claim.  

During the pendency of the present appeal before the Board 
there has been a significant change in the law.  On November 
9, 2000, President Clinton signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), which, among other revisions, eliminates 
the concept of a well-grounded claim, redefines VA 
obligations with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
holding that the VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In view of the enactment of the VCAA, the question of whether 
the claim for service connection for asbestosis is well 
grounded is now moot and will not be addressed further.  The 
Board will instead proceed directly to consider the 
substantive question of whether the evidence of record 
following compliance with the notice and duty to assist 
requirements of the new law establishes entitlement to 
service connection for asbestosis.  


REMAND

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Since the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran for 
the Board to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In addition, the need for certain specific development 
actions is now apparent in light of the circumstances of this 
case and the contentions raised by the veteran before and 
after the order of the Court.  If additional evidence is 
received, the initial list of development actions discussed 
herein may prove to be less than all-inclusive.  The RO 
should proceed in light of the mandates set forth in the new 
law in accordance with the guidelines set forth in VBA Fast 
Letters 00-87 (November 17, 2000) and 01-02 (January 9, 2001) 
and undertake any necessary followup actions that become 
apparent.  

The veteran contends that he has asbestosis as a result of 
exposure to asbestos during service in the United States 
Coast Guard during World War II, when he worked exclusively 
in the engine room of his ship repairing asbestosis-covered 
pipes and working as a steam evaporator operator, in which 
capacity he had to remove the evaporator manhole cover and 
replace it with asbestos covering.  He claims that at times 
the asbestos would fly around the room like snow.  The 
veteran also reports that at age 16, before entering service, 
he worked in cargo ships where he was confined to the engine 
rooms and was exposed to asbestos flaking off of steam pipes.  
From age 20 to age 53 he worked at industrial plants as a 
millwright or boiler maker and received abundant exposure to 
asbestos.  

The post service medical records are conflicting as to the 
current existence of asbestos-related disease.  A VA 
examination of August 1993 noted a history of exposure to 
asbestos but stated that X-rays showed no evidence of acute 
pulmonary infiltrates and included a diagnosis of mild 
chronic obstructive pulmonary disease.  In July 1994, Dr. 
Mezey enumerated four specific medical findings as evidence 
of pulmonary asbestosis and asbestos-related pleural disease.  
A VA examination of November 1997 performed pursuant to the 
Board's remand resulted in a medical conclusion that although 
the history was significant for asbestos exposure and that 
although pulmonary function tests were not inconsistent with 
asbestos-related disease, radiographic studies showed no 
evidence of asbestos-related changes.

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988 a VA Circular on asbestos-related diseases set forth 
guidelines for review of asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual M21-1, part VI, para. 7.21 (January 31, 
1997) (M21-1).  Also, a recent opinion by the VA General 
Counsel discussed the provisions of M21-1 regarding asbestos 
claims and concluded, in part, that medical nexus evidence is 
needed to establish a well- grounded claim based on alleged 
in-service asbestos exposure.  See VAOPGCPREC 4-00.  The need 
for evidence of a nexus continues to apply despite the 
elimination of the well-grounded claim requirement.  The 
United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veterans Claims) (Court) 
has held that, as a general rule, to establish service 
connection for a disability, the evidence must show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service and, (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  Cuevas v. Principi, 3 Vet.App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).  

The Board must analyze the veteran's claim of entitlement to 
service connection for asbestos-related disease under these 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  A 
number of medical principles are included.  The latency 
period for asbestos- related diseases varies from 10 to 45 or 
more years between first exposure and development of disease. 
M21-1, Part VI, 7.21(b)(2) (January 31, 1997).  An asbestos- 
related disease can develop from brief exposure to asbestos.  
Id.  The clinical diagnosis of asbestosis requires a history 
of exposure and radiographic evidence of parenchymal lung 
disease.  M21-1, Part VI, 7.21(c).  

Service department medical records indicate that the veteran 
served aboard Coast Guard ships during the service period 
from 1945 to 1947, specifically, the U. S. C. G. C. Kukui 
(WAK-186) after receiving training in basic engineering.  
There is no evidence contradicting the veteran's assertions 
as to the nature of his duties, and his statements appear to 
be consistent with his service duty as shown in his personnel 
file.  Based on this account, the evidence as to exposure to 
asbestos during service appears to be at least in relative 
equipoise.  See McGinty, Id. (the veteran was competent to 
testify as to the facts of his asbestos exposure though his 
testimony as to the cause of the disease was not competent 
evidence of causation because the determination of the cause 
of a disease is a medical matter).  

The reports from Dr. Mezey referenced the veteran's history 
of exposure to asbestos, and although the report did not 
expressly indicate that the veteran's asbestos-related 
disease resulted from in-service exposure, the diagnosis 
based on a history of asbestos exposure during service leaves 
open, by inference, the possibility that the exposure that 
led to the disorder included exposure during service.  Stated 
another way, the diagnosis of asbestos-related disease can be 
viewed as having been based, at least in part, on the 
reported history of asbestos exposure during service.  
However, what cannot be determined from the record is whether 
the later onset of asbestos-related disease (if the presence 
of such disease is ultimately confirmed) is related to the 
asbestos exposure during service rather than the exposure 
during civilian life.  The RO based its denial in part on a 
finding that the service exposure, assuming the veteran's 
self-reported history to be true, was rather short by 
comparison to the civilian exposure.  However, a finding to 
that effect entails a medical determination that is beyond 
the competence of this Board or the RO.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

In addition to the requirements of the VCAA, in asbestos-
related claims the Board must follow development procedures 
applicable specifically to such claims.  The Court held in 
Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997), that the 
Board should have specifically referenced the DVB Circular 
and discussed compliance with its claim-development 
procedures.  In accordance with the specified procedures, the 
RO must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop the 
evidence as to whether there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).  Under 
the VA guidelines, the radiographic changes that would be 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a)(1), p. 7-IV-3 (January 
31, 1997).  

The radiographic findings reported by Dr. Mezey include a 
report of pleural thickening with plaques along both lateral 
chest walls, thereby satisfying the M21-1 requirements.  
Despite these findings, the medical evidence with regard to 
whether the veteran in fact has asbestosis is contradictory, 
given the negative findings reported at the October 1997 VA 
examination.  The VA radiographic studies that led to the 
finding of no asbestos-related lung changes was based in part 
on the results reported on CT scan.  By contrast, Dr. Mezey's 
conclusions evidently were based on ordinary X-rays.  On the 
other hand, Dr. Mezey is a board-certified specialist dealing 
in pulmonary disease.  The specialty status of the VA 
examiner is not shown in the record despite the Board's 
instruction that the examination be conducted by a board-
qualified specialist if available.  The Board agrees with the 
veteran that another examination should be conducted and that 
every effort should be made to have it performed by a 
pulmonary specialist.  If the examination is not performed by 
such a specialist and if the reason is the unavailability of 
such a specialist, that fact should be stated in the record.  
It is necessary that the specialist review the veteran's 
claims file, including the service medical records, and 
provide an opinion as to the likelihood that any current 
asbestos-related disease is related to the veteran's military 
service rather than to civilian exposure.  See Colvin Id.; 
Santiago v. Brown, 5 Vet. App. 288, 292 (1993).  If a 
determination is not possible, that should also be stated.  

Additional evidentiary development is also required to 
determine the likelihood of exposure to asbestos during the 
veteran's brief period of service in December 1944 and 
January 1945 on a civilian Merchant Marine vessel performing 
Government service recognizable for VA purposes.  The RO was 
requested in the May 1997 remand to ask the National 
Personnel Records Center (NPRC) to conduct a special search 
to locate any additional service medical records pertaining 
to any treatment that the veteran may have received.  The RO 
request to the NPRC made pursuant to the remand noted only 
the period of Coast Guard service from 1945 to 1947; however, 
an attachment consisting of a photocopy of a portion of the 
remand made it clear that Merchant Marine records from 
December 1944 and January 1945 were also necessary.  There 
ensued a sequence of letters and followup requests among the 
RO, the NPRC, the veteran, and the United States Public 
Health Service to obtain records relating to medical care 
which the veteran claimed to have received at a Public Health 
Service hospital during his Merchant Marine service.  The 
requests to the Public Health Service were not limited to the 
period from 1945 to 1947.  No medical records pertaining to 
the veteran were received.  The question of whether the RO 
efforts pursuant to the remand were adequate to satisfy the 
requirements of the VCAA must be reviewed by the RO.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is REMANDED for the following actions:

1.  Upon receipt of proper authorization 
from the veteran, the RO should contact 
Dr. Mezey and request the original X-ray 
films taken in 1994 or at any subsequent 
time upon which a diagnosis of 
asbestos-related disease was based, if 
available.  The film should be 
incorporated into the claims file.  The 
request and any necessary followup 
actions should conform to the 
requirements of the VCAA as set forth in 
VBA Fast Letters 00-87 (November 17, 
2000) and 01-02 (January 9, 2001).

2.  The veteran should be contacted and 
given an additional opportunity to 
identify all medical care providers, both 
Government and private, including 
physicians and institutions (clinics or 
hospitals) from which he has received 
examination or treatment for 
asbestos-related or other respiratory 
disease.  Upon receipt of all necessary 
authorizations, the RO should obtain 
copies of all available documentation 
from the medical providers identified by 
the veteran.  The request and any 
necessary followup actions should conform 
to the requirements of the VCAA as set 
forth in the VBA Fast Letters of VBA Fast 
Letters 00-87 (November 17, 2000) and 01-
02 (January 9, 2001).  

3.  Upon completion of the foregoing, the 
RO should schedule the veteran for a VA 
examination by a board-certified 
specialist in pulmonary disorders.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
mandatory that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  The 
examiner must state in the examination 
report whether he or she is a pulmonary 
specialist and certify that the entire 
claims file was reviewed.  

On the basis of current examination 
findings, review of the file (including 
any additional radiographic films 
received from Dr. Mezey), and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following questions posed by the 
Board.  In responding, the specialist 
must reconcile the contradictory medical 
evidence of record as to the current 
existence of asbestosis.  The specific 
questions are as follows:

a.  Does the evidence of 
record, including findings on 
current radiographic studies, 
demonstrate the presence of 
asbestos-related pulmonary 
disease?

b.  If asbestosis or asbestos-
related lung disease is found, 
is it more likely than not, as 
likely as not, or less likely 
than not that the asbestos 
exposure during Merchant 
Marine service and Coast Guard 
service in World War II 
(assuming the accuracy of this 
history) would have been 
sufficient by itself to cause 
the current asbestos-related 
disease, irrespective of 
extensive civilian exposure to 
asbestos before and after 
military service?  

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000) and 01-
02 (January 9, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any relevant 
court decisions that are subsequently 
issued also should be considered.  

5.  After completion of the foregoing, the 
RO should readjudicate the issue on 
appeal.  If the claim remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



